Citation Nr: 9924771	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-39 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO) for further development.  Following the 
completion of the requested development, the case was 
returned to the Board in May 1999.  


REMAND

When the veteran's claim was last before the Board in May 
1997, it was noted that there was evidence that the 
disability associated with the veteran's low back may have 
worsened since the Board had previously considered the 
veteran's claim in a March 1992 decision, but that there was 
no indication as to whether the increase in low back 
disability was due to the service-connected lumbosacral 
strain or whether it was related to nonservice-connected 
disorder(s), to include degenerative changes of the lumbar 
spine.  On that basis, it was determined that an additional 
VA medical examination would be necessary for a fully 
informed evaluation of the claim on appeal.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

It was further noted in the Board's 1997 remand that the 
holding of the U.S. Court of Appeals for Veterans Claims 
(Court) in Allen v. Brown, 7 Vet. App. 439, 448 (1995) was 
for application, and that the reexamination of the veteran 
was to have considered whether any nonservice-connected low 
back disorders have been aggravated by the service-connected 
lumbosacral strain.  In that examination, it was requested 
that specific opinions be given by the examiner in answer to 
the specific questions posed by the Board, including those 
relating to the Allen issue.  It was further requested that 
the RO adjudicate not only the issues of entitlement to an 
increased evaluation for the service-connected lumbosacral 
strain, but also the issue of secondary service connection 
for arthritis and/or neuromas with application of Allen, and 
consideration of the provisions of 38 C.F.R. § 3.321(b)(1).

In December 1998, the veteran underwent a VA examination of 
the spine.  Following a review of the veteran's claims file, 
a summary of medical history (in which two in-service and one 
post-service back injuries were noted) and a physical 
examination with diagnostic studies including X-rays, the 
diagnoses were symptomatic early degenerative arthritis of 
the lumbosacral spine, and chronic lumbosacral strain.  In 
discussion, the examiner stated that "it is impossible to 
determine how much each of the three episodes related to the 
back contribute to this veteran's current condition."  The 
examiner noted that it was obvious that the veteran did 
sustain two back injuries which are service-connected, but 
also sustained a "significant injury to his lower back in 
the truck collision which occurred on 9/13/87."  The 
examiner concluded "that the accident of 9/13/87 aggravated 
the residuals of any active duty injuries in the U.S. Army in 
1973 and 1974."  

In the examination report, the examiner did render an opinion 
that it was impossible to determine whether the objective 
symptomatology found to be associated with the veteran's 
service-connected lumbosacral strain could be satisfactorily 
distinguished from the symptomatology associated with any 
other low back disability found (i.e., "it is impossible to 
determine how much each of the three episodes related to the 
back contribute to this veteran's current condition."), the 
examiner failed to provide an opinion as to whether it is at 
least as likely as not that the diagnosed arthritis is 
directly related, secondary to, or aggravated by the 
veteran's service-connected lumbosacral strain, as had been 
requested by the Board.

In the supplemental statement of the case that followed, the 
RO considered the December 1998 VA examination and other 
evidence accumulated pursuant to the Board's 1997 remand, and 
determined that the 20 percent disability evaluation of the 
veteran's lumbosacral strain should be continued.  The RO, 
however, failed to adjudicate the issue of secondary service 
connection for arthritis and/or neuromas with application of 
Allen, and failed to consider of the provisions of 38 C.F.R. 
§ 3.321(b)(1), as the Board had requested. 

In a statement submitted by the veteran's accredited national 
representative in August 1999, exception was taken to the 
opinions offered by the VA physician who conducted the 
December 1998 examination and the subsequent decision of the 
RO.  In particular, the representative indicated that the 
principles outlined in Allen were not addressed by the VA 
medical examiner or taken into consideration in the RO's 
adjudication of the veteran's claim.  

The Board is restrained by Court precedent from proceeding 
without the RO having followed all of the Board's own 
directives.  38 C.F.R. § 19.31 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).  

Given the discrepancies in the record with respect to the 
failure of the VA examiner and the RO to address the 
questions posed by the Board, including the Allen question of 
whether there has been a measurable permanent increase of a 
non-service connected disability by a service-connected 
disability, the Board is in agreement with the veteran's 
representative that a remand is unavoidable in this instance  

Under the circumstances of this case, the Board is of the 
opinion that additional development and adjudication is 
required.  The case is REMANDED to the RO for the following:

1.  The claims folder and a copy of this 
Remand should be made available to the 
examiner who conducted the December 1998 
examination to express an opinion as to 
whether it is less likely, more likely or 
at least as likely as not that arthritis, 
disc disease, or neuroma(s) is/are 
directly secondary to or aggravated by 
the veteran's service-connected 
lumbosacral strain?  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full and if it is not, the 
RO should implement corrective 
procedures.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issues of entitlement to an increased 
evaluation for the service-connected 
lumbosacral strain, secondary service 
connection for arthritis and/or neuromas 
with application of Allen, and 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


